Vendetti v Zywiak (2021 NY Slip Op 02721)





Vendetti v Zywiak


2021 NY Slip Op 02721


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ. (Filed Apr. 30, 2021.) 


MOTION NO. (517/20) CA 19-01065.

[*1]JOSEPH VENDETTI, PLAINTIFF-RESPONDENT-APPELLANT, 
vSTEPHEN ZYWIAK, MICHAEL SHAMMA, BRIAN HOFFMAN, KATHLEEN FREDERICK, DEFENDANTS-APPELLANTS-RESPONDENTS, ET AL., DEFENDANTS. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.